DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Evans (74187) on 6/14/2021.

The application has been amended as follows: 

Claim 1
A handheld ultrasound imaging device, comprising: 
a housing comprising: 
an ultrasound imaging unit; 
a hand grip region disposed on the housing between a rotatable display and the ultrasound imaging unit; and 
a processor capable of processing received ultrasound image data and forming an ultrasound image, including an image of a probe advanced or being used by a user of the handheld ultrasound imaging device, 

wherein the rotatable display is configured to be rotated, relative to at least another portion of the housing, about at least one rotational axis by at least 30 degrees, 
wherein the housing is capable of being operated at any orientation relative to a direction of gravity, 
wherein the rotatable display is capable of displaying the ultrasound image, the ultrasound image data, or combinations thereof, in a plurality of image orientations, 
wherein the plurality of image orientations allows the user of the handheld ultrasound imaging device to view an orientation of the probe that substantially matches the actual orientation of the probe being used in or on a subject from a perspective of the user, and
wherein the handheld ultrasound imaging device is capable of allowing the user to move relative to the subject while rotating the rotatable display and continuing to view an orientation of the probe on the rotatable display that substantially matches the actual orientation of the probe being used in or on the subject

Claim 23
The imaging device of claim 1, wherein the rotatable display is configured to be rotated such that the rotatable display can be oriented in a first position substantially parallel to a scanning plane of the ultrasound imaging unit and in a second position substantially perpendicular to the scanning plane of the ultrasound imaging unit.

Claims 27-39
Canceled

Reasons for Allowance
Claims 1-9, and 11-26 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 states “wherein the plurality of image orientations allows the user of the handheld ultrasound imaging device to view an orientation of the probe that substantially matches the actual orientation of the probe being used in or on a subject from a perspective of the user, and wherein the handheld ultrasound imaging device is capable of allowing the user to move relative to the subject while rotating the rotatable display and continuing to view an orientation of the probe on the rotatable display that substantially matches the actual orientation of the probe being used in or on the subject”. This, in combination with the other limitations, is not reasonably taught by the prior art. 
While Meier teaches an ultrasound imaging device with a housing and a rotatable display, Meier does not discuss the orientation of the image of the display, and does not reasonably suggest to view an orientation of the prove that substantially matches the actual orientation of the probe from the perspective of the user. DiMarco teaches an ultrasound system with a rotatable display and that is capable of displaying images in different orientations. However, the rotatable display is on a cart, not the probe, and there is no indication that the image orientations are related to the contents of the image, let alone the orientation of a probe in the ultrasound image. Yao out all teaches a system for reorienting a displayed image based on a detected angle of an inserted probe. However, the monitor of Yao is not located on the ultrasound probe, and the monitor is not capable of moving. Therefore, the system of Yao does not reasonable suggest “wherein the handheld ultrasound imaging device is capable of allowing the user to move relative to the subject while rotating the rotatable display, and continuing to view an orientation of the ultrasound probe on the rotatable display that substantially matches the actual orientation of the probe being used in or on the subject”.
The rotatable display being located on the probe, being capable of rotating, and reorienting the image to view and orientation of the probe that substantially matches the actual orientation provides an improvement over the prior art by increasing the portability, ease of storage, and easy repositioning of the display relative to the user [0030], and allows the user to easily view images in a useful orientation to the user [0078]. Therefore, claim 1 is non-obvious over the prior art. Dependent claims 2-9 and 11-26 necessarily contain all the allowable limitations of independent claim 1, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Examiner, Art Unit 3793